UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) ýQuarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2015 oTransition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-32526 Perseon Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 75-1590407 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2188 West 2200 South Salt Lake City, Utah 84119 (Address of principal executive offices, including zip code) (801) 972-5555 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý As of July 15, 2015, there were 4,016,323 shares of the Registrant’s common stock, $0.001 par value per share, outstanding. PERSEON CORPORATION FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2015 PART I - Financial Information Item 1.Financial Statements Condensed Balance Sheets (Unaudited) 3 Condensed Statements of Comprehensive Loss (Unaudited) 4 Condensed Statements of Cash Flows (Unaudited) 5 Notes to Condensed Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 22 PART II - Other Information Item 1.Legal Proceedings 23 Item 1A.Risk Factors 23 Item 5.Other Information 23 Item 6.Exhibits 24 Signatures 25 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements PERSEON CORPORATION (Formerly BSD Medical Corporation) Condensed Balance Sheets (Unaudited) ASSETS June 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtfulaccounts of $66,480 and $140,000, respectively Related party trade accounts receivable - Inventories, net Other current assets Total current assets Property and equipment, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Notes payable, net of discount - Customer deposits Deferred revenue - Total current liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value, 80,000,000 sharesauthorized, 4,018,756 and 3,971,366 sharesissued, respectively 4,019 3,971 Additional paid-in capital Treasury stock, 2,433 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ See accompanying notes to condensed financial statements 3 PERSEON CORPORATION (Formerly BSD Medical Corporation) Condensed Statements of Comprehensive Loss (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: Sales $ Sales to related parties - Equipment rental Total revenues Cost of revenues: Cost of sales Cost of related party sales - Cost of equipment rental - Total cost of revenues Gross margin Operating costs and expenses: Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) Other income (expense): Interest income (expense), net ) ) Other expense, net ) Total other income (expense) Loss before income taxes ) Income tax benefit - Net loss and comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding: Basic Diluted See accompanying notes to condensed financial statements 4 PERSEON CORPORATION (Formerly BSD Medical Corporation) Condensed Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash usedin operating activities: Depreciation and amortization Stock issued for services Stock-based compensation (Gain) loss on disposition of property and equipment ) Amortization of debt discount - Decrease (increase) in: Receivables ) Inventories Other current assets ) ) Increase (decrease) in: Accounts payable Accrued liabilities ) Customer deposits ) ) Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from disposition of property and equipment - Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock - Payment of stock offering costs - ) Proceeds from notes payable, net Payments on notes payable ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed financial statements 5 PERSEON CORPORATION (Formerly BSD Medical Corporation) Notes to Condensed Financial Statements (Unaudited) Note 1. Basis of Presentation The interim financial information of Perseon Corporation, formerly BSD Medical Corporation, (the “Company”) as of June 30, 2015 and for the three months and six months ended June 30, 2015 and 2014 is unaudited, and the condensed balance sheet as of December 31, 2014 is derived from our audited financial statements.The accompanying unaudited condensed balance sheets as of June 30, 2015 and December 31, 2014 and the related unaudited condensed statements of operations and of cash flows for the three months and six months ended June 30, 2015 and 2014 have been prepared in accordance with U.S. generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).The condensed financial statements do not include all of the information and notes required by U.S. generally accepted accounting principles for complete financial statements.These condensed financial statements should be read in conjunction with the notes thereto, and the financial statements and notes thereto included in our annual report on Form 10-K for the period ended December 31, 2014. All adjustments (consisting only of normal recurring adjustments) necessary for the fair presentation of our financial position as of June 30, 2015 and December 31, 2014 and our results of operations and our cash flows for the three months and six months ended June 30, 2015 and 2014 have been included.The results of operations for the three months and six months ended June 30, 2015 may not be indicative of the results for our fiscal year ending December 31, 2015. Certain amounts in the prior periods have been reclassified to conform to the current period presentation. Effective February 17, 2015, Perseon Corporation amended its certificate of incorporation to change its legal corporate name to “Perseon Corporation” from “BSD Medical Corporation.” Effective June 23, 2015, the Board of Directors (the “Board”) and stockholders of the Company approved an amendment to the Company’s certificate of incorporation to effectuate a reverse stock split of the Company’s common stock at a ratio of 1-for-10.The reverse stock split has been given retroactive effect in the accompanying condensed financial statements.See Note 7.Stockholders’ Equity – Reverse Stock Split. Note 2. Liquidity As of June 30, 2015, we had cash and cash equivalents of $865,516, and total current assets of $2,933,465.We do not believe these resources will be sufficient to fully execute our current strategy through at least December 31, 2015.Our current strategy involves significant efforts to expand sales of our MicroThermX products.To become profitable we will need to significantly increase the revenues we receive from sales of our MicroThermX products.We do not expect that sales of MicroThermX products will increase sufficiently to cover our total costs of operations in 2015.We believe additional funding will be required during 2015. On April 23, 2015 we filed a registration statement on Form S-1 with the SEC, as amended on May 13, 2015, to raise additional capital.No assurance can be given that such offering will be consummated, or if consummated, will raise the maximum amount contemplated thereunder. If we are unable to raise sufficient additional funds in 2015, we will need to significantly reduce our expenses, and evaluate other business arrangements, including collaborative arrangements, partnerships, or sale of assets, to allow continued operations.Significantly reducing our expenses would negatively affect our efforts to expand our marketing and sales presence, our research and development programs, and our ability to hire and retain qualified personnel. 6 Note 3. Sale of Hyperthermia Assets On April 1, 2015, the Company sold the assets associated with its hyperthermia cancer treatment systems, including among other assets, certain contracts, inventory, intellectual property, and permits (the “Acquired Assets”) pursuant to an Asset Purchase Agreement (the “Purchase Agreement”) with Pyrexar Medical Inc., a Nevada corporation (the “Buyer”).As consideration for the Acquired Assets, the Company received (i) 19.9% of the Series A Preferred Stock of Buyer (the “Preferred Stock”) and (ii) a percentage of the gross revenues the Buyer receives from its future sales of hyperthermia cancer treatment systems.The Buyer also assumed certain liabilities associated with the Acquired Assets. The Purchase Agreement contains customary representations, warranties and covenants of the Company and the Buyer. Subject to certain limitations, the Company has agreed to indemnify the Buyer for breaches of representations, warranties, covenants and retained liabilities.The Purchase Agreement provided that the parties enter into a short term lease agreement, pursuant to which the Company leased to the Buyer a portion of the Company’s facility at 2188 West 2200 South, Salt Lake City.Base Rent under the lease agreement is set at approximately $8,055 per month.Following the sale of the facility, this rent will discontinue.See Note 5, Property and Equipment for a description of the sale of the facility. Each share of Preferred Stock the Company received is convertible into one share of common stock of Buyer subject to adjustment in the event of stock splits, stock dividends and other similar events, and the Company received voting rights equal to those of holders of Buyer’s common stock. The Company is also entitled to cumulative annual dividends of $0.015 per share commencing April 1, 2016. In the event of certain liquidation events, we are entitled to receive, prior to any distribution to holders of other shares of capital stock of Buyer, a liquidation preference of approximately $2 million. Buyer is prohibited without the Company’s consent from authorizing, creating or issuing any other equity security having priority over the Preferred Stock. Two former directors of the Company, Dr. Gerhard W. Sennewald and Douglas P. Boyd have a financial interest in Buyer and both are also members of Buyer’s board of directors.In light of the Company’s relationship with Buyer, the Company received a fairness opinion from Houlihan Valuation Advisors that the consideration it received for the Acquired Assets is fair to the Company from a financial perspective.See “Shareholder Claim” below. Note 4. Inventories Inventories consisted of the following: June 30, December 31, Parts and supplies $ $ Work-in-process Finished goods Reserve for obsolete inventory ) ) Inventories, net $ $ 7 Note 5. Property and Equipment Property and equipment consisted of the following: June 30, December 31, Equipment $ $ Furniture and fixtures Building (held for sale) Land (held for sale) Rental equipment - Less equipment impairment - ) Less accumulated depreciation ) ) Property and equipment, net $ $ On May 15, 2015 the Company entered into a commercial real estate purchase contract wherein it agreed to sell its primary headquarters and manufacturing facilities located in Salt Lake City, Utah.Per the terms of the contract the closing date of the sale will take place in early August 2015.The sale will result in proceeds to the Company of approximately $975,000 after commissions and closing costs.The Company will be required to pay off the $750,000 principal balance plus accrued interest and early payment penalty on the promissory note from the sale proceeds.After paying off the promissory note, the net proceeds from the sale of the facilities will be approximately $200,000. Following the closing date, the purchaser of the facilities will lease the building back to the Company rent free through October 23, 2015.The Company has also entered into a sub-lease agreement to rent new facilities in Salt Lake City and plans to take occupancy of the leased facilities in October 2015.This sub-lease agreement provides for the Company to lease approximately 10,057 square feet of space that will house our office, production and research operations.The term of this sub-lease is through December 31, 2019, and requires monthly payments for base rent in the first year of $16,762, with a provision for escalation of 3% per year for subsequent years. Note 6. Notes Payable Included in notes payable at June 30, 2015 is a promissory note with an asset lender dated February 24, 2015 with a principal balance of $750,000.The note is secured by the Company’s headquarters and manufacturing facility.During the one-year term of the note, monthly payments of interest only at Prime Rate plus 6% are required, with the principal due on February 24, 2016.The note is recorded net of discount of $17,675 at June 30, 2015, which consists of debt issuance costs deferred and amortized over the life of the loan. Also included in notes payable at June 30, 2015 is an unsecured finance agreement note with a principal balance of $88,599, payable in monthly installments of $11,277, including interest at 4.85%, through February 2016. Note 7. Stockholders’ Equity The Company has 10,000,000 authorized shares of $.001 par value preferred stock.As of June 30, 2015 and December 31, 2014, there were no shares of preferred stock outstanding.The Company also has 80,000,000 authorized shares of $.001 par value common stock.At June 30, 2015, the Company had 4,016,323 shares outstanding. 8 Reverse Stock Split We held a special meeting of stockholders on May 12, 2015 to approve an amendment to the Company’s Amended and Restated Certificate of Incorporation to effectuate a reverse split of its issued and outstanding shares of common stock at a ratio of between 1-for-6 and 1-for-12, inclusive, which ratio was to be selected at the sole discretion of the Board of Directors of the Company at any whole number in the above range, with any fractional shares that would otherwise be issued as a result of the reverse split being rounded up to the nearest whole share (the “Reverse Stock Split”); provided, that the Board of Directors could abandon the Reverse Stock Split in its sole discretion. Over 76% of the outstanding shares voted, and the stockholders voted to approve the amendment, with the results of the voting as follows: FOR AGAINST ABSTAIN BROKER NON-VOTES — Effective June 23, 2015, the Board of Directors determined to set the reverse stock split ratio at 1-for-10.The Reverse Stock Split has been given retroactive effect in the accompanying condensed financial statements. Shelf Registration Statement On September 28, 2012, we filed a universal shelf registration statement with the SEC for the issuance of common stock, preferred stock, warrants, senior debt, subordinated debt and units up to an aggregate amount of $50.0 million. On October 11, 2012, the universal shelf registration statement was declared effective by the SEC.We may periodically offer one or more of these securities in amounts, prices and terms to be announced when and if the securities are offered.At the time any of the securities covered by the registration statement are offered for sale, a prospectus supplement will be prepared and filed with the SEC containing specific information about the terms of any such offering.Since the effective date of the shelf registration, we have successfully sold securities in two separate registered direct offerings utilizing this shelf registration statement. Warrants A summary of the outstanding warrants issued in prior stock offerings as of June 30, 2015, and changes during the six months then ended, is as follows: Shares Weighted- Average Exercise Price Weighted- Average Remaining Contract Term (Years) Outstanding at December 31, 2014 $ Issued - - Exercised - - Forfeited or expired - - Outstanding as of June 30, 2015 $ Exercisable as of June 30, 2015 $ Note 8. Net Loss Per Common Share The computation of basic earnings per common share is based on the weighted average number of shares outstanding during each period.The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the period plus the weighted average common stock equivalents which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the period.Common stock equivalents are not included in the diluted loss per share calculation when their effect is anti-dilutive. 9 No stock options or warrants are included in the computation of diluted weighted average number of shares for the three months and six months ended June 30, 2015 and 2014 because the effect would be anti-dilutive.As of June 30, 2015, we had outstanding options and warrants to purchase a total of 1,545,562 shares of our common stock that could have a future dilutive effect on the calculation of earnings per share. Note 9.Related Party Transactions At times, we have derived a portion of our revenues from sales of hyperthermia products.A significant portion of those sales of hyperthermia products have been to a related party.As described in Note 3, Sales of Hyperthermia Assets, we sold all assets related to hyperthermia on April 1, 2015.As a result, we will not recognize revenue from hyperthermia products subsequent to April 1, 2015.During the three months ended June 30, 2015 and 2014, we had sales of $0 and $368,548, respectively, to entities controlled by a significant stockholder and former member of the Board of Directors, representing 0 and 31% of total revenues for each respective three-month period.During the six months ended June 30, 2015 and 2014, we had sales of $11,232 and $381,040, respectively, to these related parties, representing approximately 1% and 14% of total revenues, respectively. As of June 30, 2015 and December 31, 2014, receivables included $0 and $13,471, respectively, from these related parties. Note 10.Stock-Based Compensation Our Third Amended and Restated 1998 Stock Incentive Plan (“Plan”) authorizes the granting of incentive stock options to certain key employees and non-employees who provide services to the Company.The Plan, as amended, provides for the granting of options for an aggregate 633,730 shares.The options vest subject to management’s discretion. Effective February 4, 2009, our Fourth Amended and Restated 1998 Directors Stock Plan(the “Director Plan”) provides an annual retainer of $60,000 to each non-employee director with the exception of the Audit Committee Chairman who is to receive $65,000.The cash portion of the compensation of $30,000 ($35,000 for the Audit Committee Chairman) is paid 50% twice each year, with $30,000 of compensation paid in common stock of the Company once each year.Prior to February 4, 2009, the Director Plan granted each non-employee outside director 3,000 options each year at an exercise price equal to the fair market value of the common stock at the date the option was granted.The options vest according to a set schedule over a five-year period and expire upon the director’s termination, or after ten years from the date of grant.The Director Plan, as amended, allows for an aggregate of 175,000 shares to be granted. As of June 30, 2015, we had approximately 102,890 shares of common stock reserved for future issuance under these stock incentive plans.Also, in connection with our appointment of a Chief Executive Officer in November 2014, we issued an inducement equity award in the form of a non-statutory stock option to purchase 140,000 shares of the Company’s stock.This grant was outside the Company’s stock incentive plans, and was in accordance with the NASDAQ inducement grant exception found in NASDAQ Listing Rule 5635(c)(4). Stock-based compensation cost is measured at the grant date based on the estimated value of the award granted, using the Black-Scholes option pricing model, and recognized over the period in which the award vests.For stock awards no longer expected to vest, any previously recognized stock compensation expense is reversed in the period of termination. 10 The stock-based compensation expense has been allocated to the various categories of operating costs and expenses in a manner similar to the allocation of payroll expense as follows: Three Months Ended June 30, Six Months Ended June 30, Cost of sales $ Research and development Selling, general and administrative Total $ During the six months ended June 30, 2015, we granted employees a total of 108,500 stock options at a weighted average exercise price of $3.41 per share, with one third vesting each year for the next three years.The estimated weighted average grant date fair value per share of these stock options was $1.62, and our weighted average assumptions used in the Black-Scholes valuation model to determine this estimated fair value were as follows: Expected volatility % Expected dividends 0
